PATRICK AND HELEN BURNS,
v.
R. CRAIG WILLIAMS AND KRISTEN FAY WILLIAMS, HURD MILLWORK COMPANY, BENTLEY HOME BUILDERS, LTD., GARVIN MITCHELL CORPORATION, CHADWELL REALTY ASSOCIATION, L.P., CHADWELL REALTY ASSOCIATION, INC., GENERAL PARTNER, HARRISON ESTATES,
v.
J.B.S. GENERAL CONTRACTING, PARRETT WINDOWS, ADVANCED WINDOW SUPPLY, INC., ADVANCED WINDOW SALES, INC., AS SUCCESSOR IN INTEREST TO ADVANCED WINDOW SUPPLY, INC., MIDATLANTIC PLASTERING, INC., HINKLE & MCLAUGHLIN, BULLARD COMPANY,
v.
STEVEN KRAEGEL D/B/A CEDAR TECH,
PETITION OF: HMC, INC., F/K/A HURD MILLWORK COMPANY, INC.
No. 960 MAL 2009.
Supreme Court of Pennsylvania, Middle District.
June 22, 2010.

ORDER
PER CURIAM.
AND NOW, this 22nd day of June, 2010, the Petition for Allowance of Appeal is DENIED.